internal_revenue_service national_office technical_advice_memorandum december number release date third party communication none date of communication not applicable tam-134572-07 index uil no case-mis no ---------------------------- ------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ----------------------- --------------------------------------------------- ------------------------------------------------------ ---------------- ---------------------------------- ------------------- legend taxpayer company company country industry inventions year year year year year a b c ----------------------- ------------------------------------------ ---------------- ------------- -------------------------------------------------------------- ------------- ------- ---------------------------------------------------------- ---------------------------------------------------------- ------- ------- --- -- -- tam-134572-07 issue do contract_research_expenses incurred by taxpayer in carrying on its trade_or_business that involves the licensing of its research results constitute qualified_research_expenses qres under sec_41 of the internal_revenue_code code and sec_1_41-2 of the income_tax regulations conclusion contract_research_expenses incurred by taxpayer in carrying on its trade_or_business that involves the licensing of its research results constitute qres under sec_41 and sec_1_41-2 facts taxpayer a u s_corporation formed in year is a joint_venture between company a country corporation and company a u s_corporation collectively companies companies each own percent of taxpayer’s stock companies are in industry taxpayer was formed by companies to allow them to jointly develop and commercialize inventions companies contributed capital in-process research_and_experimentation r e and other intangible assets to taxpayer and taxpayer began conducting r e in year taxpayer retains ownership of all production and marketing rights to inventions developed from its successful r e activities taxpayer’s general practice with respect to successful r e is to grant exclusive licenses to companies to use inventions for the purpose of manufacturing and selling products in companies’ respective territories companies pay royalties to taxpayer under license agreements generally these licenses give companies the exclusive rights to exploit the technology in their respective territories the licenses to companies are granted at the outset of an r e project before it is known if the r e will be successful taxpayer also licenses successful inventions to third parties in territories that are not covered by the licenses to companies and receives royalties from those licenses in year and year royalties from third parties accounted for approximately a percent of taxpayer’s total revenue taxpayer's board makes the ultimate management decisions regarding whether to enter into license agreements with third parties although taxpayer licenses inventions taxpayer retains the rights to continue research on and further develop inventions in most instances taxpayer continues research_and_development of inventions even after they have been licensed from year to year taxpayer developed b inventions of these inventions c were unsuccessful in year taxpayer’s royalty income exceeded its expenditures_for r e tam-134572-07 and this remained true through year in addition taxpayer has funded its own research since around the time of year through year and has not received capital contributions from companies since year taxpayer generally does not pay any dividends to its shareholders law and analysis sec_41 provides that for purposes of sec_38 the research_credit determined under sec_41 for the taxable_year is an amount equal to the sum of percent of the excess if any of the taxpayer’s qres for the taxable_year over the base_amount and percent of the basic_research_payments determined under sec_41 and percent of the amounts paid_or_incurred by the taxpayer in carrying on any trade_or_business of the taxpayer during the taxable_year including as contributions to an energy_research_consortium sec_41 provides that the term qres means the sum of in-house_research_expenses and contract_research_expenses that are paid_or_incurred by the taxpayer during the taxable_year in carrying on any trade_or_business of the taxpayer sec_1_41-2 provides that in general an in-house research expense of the taxpayer or a contract research expense of the taxpayer is a qre only if the expense is paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business of the taxpayer the phrase in carrying_on_a_trade_or_business has the same meaning for purposes of sec_41 as it has for purposes of sec_162 thus expenses paid_or_incurred in connection with a trade_or_business within the meaning of sec_174 relating to the deduction for research and experimental expenses are not necessarily paid_or_incurred in carrying_on_a_trade_or_business for purposes of sec_41 a research expense must relate to a particular trade_or_business being carried on by the taxpayer at the time the expense is paid_or_incurred in order to be a qre for purposes of sec_41 a contract research expense of the taxpayer is not a qre if the product or result of the research is intended to be transferred to another in return for license or royalty payments and the taxpayer does not use the product of the research in the taxpayer's trade_or_business at issue is whether contract_research_expenses incurred by taxpayer in its business of conducting r e and licensing the results of its research constitute qres under sec_41 and sec_1_41-2 for purposes of this technical_advice the service and taxpayer agree that taxpayer is carrying_on_a_trade_or_business within the meaning of sec_162 and sec_41 the research_credit was enacted as ' 44f of the code in the economic_recovery_tax_act_of_1981 pub_l_no ' sec_44f provided that the term qualified_research_expenses means the sum of in-house_research_expenses and contract_research_expenses that are paid_or_incurred by the taxpayer during the taxable_year in carrying on any trade_or_business of the taxpayer the legislative_history indicates that the phrase in carrying on any trade_or_business is intended to have the tam-134572-07 same meaning for research_credit purposes as it has under sec_162 and that the research_credit is not available for expenditures paid_or_incurred by a taxpayer as part of a hobby or a financing_arrangement h_rep_no pincite the legislative_history also states that under the trade_or_business test of sec_41 the credit generally is not available with regard to a taxpayer's expenditures_for outside or contract research intended to be transferred by the taxpayer to another in return for license or royalty payments furthermore the receipt of royalties does not constitute a trade_or_business under the law even though expenses attributable to those royalties are deductible from gross_income in arriving at adjusted_gross_income in such a case the nexus between the research and the transferee’s activities generally would be insufficient to support a finding that the taxpayer had incurred the research expenditures in carrying_on_a_trade_or_business however if the taxpayer used the product of the research in the taxpayer’s trade_or_business as well as licensing use of the product by others the relationship between the expenditures and the taxpayer’s trade_or_business generally would be sufficient for purposes of claiming the research_credit id pincite under sec_41 qres must be incurred by a taxpayer in carrying_on_a_trade_or_business of the taxpayer the plain language of sec_41 does not limit its application only to certain types of businesses rather it broadly provides that a taxpayer may be engaged in any trade_or_business consistent with the legislative_history underlying sec_41 ' a provides that a contract research expense is not a qre if the product or result of the research is intended to be transferred to another in return for license or royalty payments and the taxpayer does not use the product of the research in the taxpayer's trade_or_business this provision was intended to prevent the abusive use of qres by individuals or tax_shelter partnerships however this language was not directed toward situations in which there is no tax_avoidance motive and in which the research results are used by the taxpayer in carrying on the taxpayer’s trade_or_business in this case it is agreed that since year taxpayer has been involved in a bona_fide business operation that involves the licensing of the results of taxpayer’s research in the course of its business operations taxpayer not only licenses the results of its research but uses the result of that research in continued research_and_development of new inventions neither the statute nor the legislative_history or regulations underlying sec_41 define the term use for purposes of sec_41 and ' a we however believe that a reasonable interpretation of this term involves the type of uses that taxpayer undertakes by continuing to use and develop inventions even after it has licensed them based on the foregoing we conclude that under ' b and sec_1_41-2 the contract_research_expenses incurred by taxpayer in carrying on its trade_or_business that involves the licensing of its research results constitute qres tam-134572-07 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this request further we express or imply no opinion concerning expenditures taxpayer treated as qres
